In an action, inter alia, to recover damages for fraud, the plaintiff appeals from an order of the Supreme Court, Nassau County (Roberto, J.), entered April 3, 1996, which granted the respondents’ motion to dismiss the complaint insofar as asserted against them as time-barred.
Ordered that the order is affirmed, with costs.
The Supreme Court properly dismissed the complaint insofar as asserted against the respondents as time-barred. The alleged fraud occurred during the closing of a second mortgage on the plaintiffs real property on November 14, 1986. The plaintiff admitted that she discovered the circumstances surrounding the alleged fraud in June or July of 1988. The action was commenced on August 4, 1993, more than six years after the date of the alleged actual fraud and more than two years after the date the plaintiff admitted to discovering the fraud. As such, the action was barred by the Statute of Limitations (see, CPLR 203 [g]; 213 [8]).
The plaintiffs remaining contentions are without merit or not properly before this Court, as they are raised for the first time on appeal (see, Green Point Sav. Bank v Oppenheim, 217 AD2d 571). Rosenblatt, J. P., Thompson, Pizzuto and Altman, JJ., concur.